Judgment reversed on the law and new trial granted, with costs to the appellant to abide the event. Memorandum: We find in the complaint allegations which afford a proper basis for proof by plaintiff mortgagee that defendant converted the mortgaged crop at a time when, under the acceleration clause of the mortgage, plaintiff had a right to the possession thereof and, by protest and demand, had asserted such right. The infringement of a right to possession may constitute conversion. (Pierpoint v. Hoyt, 260 N. Y. 26, 29.) All concur. (The judgment dismisses the complaint on a motion in an action for damages for conversion.) Present — Sears, P. J., Edgcomb, Thompson, Crosby and Lewis, JJ.